DETAILED ACTION
This Notice of Allowance is in response to the After Final Amendment filed January 24, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-3 and 6-13 are allowable over the references of record for at least the following reasons:
	Claims 1 and 11:  wherein reducing the instantaneous strength of the current includes at least one technique selected from the group consisting of: (a) using a predefined static setpoint value for the camshaft position and (b) reducing the dynamics of the setpoint value for the camshaft position.  
	Claim 7: when the internal combustion engine is switched off, activating a holding phase, then ending the holding phase when the mean value of the measured strength of the current is less than a predefined minimum value.  
	Claim 10: restarting a control unit after resetting the control unit and/or a defect in the non-volatile memory; and initializing new mean values of the strength of the current which correspond to the threshold value stored in the characteristic diagram.  
	The closest prior art is the Matsui reference.  The Matsui reference fails to disclose all of the features of the amended independent claims.  Moreover, none of the located references teach or suggest wherein reducing the instantaneous strength of the current includes at least one technique selected from the group consisting of: (a) using a predefined static setpoint value for the camshaft position and (b) reducing the dynamics of the setpoint value for the camshaft position.  Accordingly, there is allowable subject matter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747